IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 91 MM 2016
                                          :
                    Respondent            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
E.G.,                                     :
                                          :
                    Petitioner            :


                                      ORDER



PER CURIAM

        AND NOW, this 6th day of September, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.